Citation Nr: 0016960	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-04 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for otitis media.

2.  Entitlement to a compensable evaluation for hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985.

This appeal arises from a May 1998 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board of Veterans' Appeals (BVA or Board) also notes that 
in his January 1999 Substantive Appeal the veteran complained 
of constant loud, painful ringing and noises in both ears, 
which increased following his last VA examination.  It is not 
clear whether by this statement the veteran is claiming an 
increased evaluation for his service connected tinnitus.  In 
any event, this matter is not currently before the Board 
because it has not been prepared for appellate review.  
Accordingly, this matter is referred to the RO for 
clarification and any action deemed appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's chronic otitis media is not productive of 
or manifest suppuration or aural polyps.

3.  The veteran's hearing loss disability is no shown to 
manifest more than Level I hearing acuity in both ears. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for otitis 
media have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1-4.14, 4.31, 4.87, Diagnostic Code 6200 
(1999).  

2.  The criteria for a compensable evaluation for a bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (1998 
& 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
plausible and capable of substantiation and are therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded, where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  After 
examining the record, the Board also is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Certain portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for diseases of the ear and other sense organs were 
changed during the pendency of this appeal and became 
effective June 10, 1999.  See 62 Fed. Reg. 25201-25210 (May 
11, 1999) (codified at 38 C.F.R. §§ 4.85-87.)  When a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The regulatory amendments noted above were not in effect at 
the time the RO issued its decisions assigning noncompensable 
evaluations for the veteran's otitis media or hearing loss or 
confirming these evaluations and, therefore, would not have 
been applied by the RO.  In view of that, the Board must 
consider whether or not the veteran would be prejudiced if 
the Board were to proceed with appellate consideration of the 
claims without first giving the RO the opportunity to 
consider the new regulations.

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect before June 1999, 
call for the consideration of the results of examinations 
using the controlled speech discrimination test (Maryland 
CNC) together with the results of puretone audiometry tests.  
See 38 C.F.R. § 4.85.  These results are then charted on 
Table VI and Table VII, as set out in the rating schedule.  
In order to establish entitlement to an increased evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables, and 
finds that there have been no discernable changes in them.  
Further, it is noted that the revisions in the language in 
38 C.F.R. § 4.85 do not change the method by which Tables VI 
and VII are interpreted, but only describe, in greater 
detail, how they are applied.

The old regulations provided for rating hearing loss based 
solely on puretone averages only when the Chief of the 
Audiology Clinic certified that language difficulties or 
inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  
See 38 C.F.R. § 4.85 as in effect before June 10, 1999.  The 
provisions of 38 C.F.R. § 4.86 in effect before June 1999 
only provided information regarding the fact that the 
evaluations derived from the rating schedule were intended to 
make proper allowance for improvement by hearing aids.  The 
current regulations provide that hearing tests will be 
conducted without hearing aids.  The current version of 
38 C.F.R. § 4.86 was retitled "Exceptional patterns of 
hearing impairment."  It addresses exceptional patterns of 
hearing loss, which are not shown to be present in this case.  
(The exceptional patterns addressed in that section are when 
the puretone threshold at 1000, 2000, 3000, and 4000 Hertz 
(Hz) are each 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hz, and 70 decibels 
or more at 2000 Hz.)

As for the evaluation for the veteran's otitis media, this 
disability has been evaluated under the provisions of 
Diagnostic Code 6200 of the rating schedule, and a 
noncompensable evaluation has been in effect since August 
1985.  Diagnostic Code 6200 provides that a 10 percent 
evaluation will be assigned for otitis media during the 
continuance of the suppurative process under the old 
criteria.  This evaluation is to be combined with ratings for 
hearing loss.  Under the new criteria, a compensable rating 
is assignable during the continuance of the suppurative 
process or with aural polyps.  Hearing impairment and other 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull are to be evaluated 
separately.  This change is not so significant as to 
prejudice the veteran if the Board proceeds to a decision.  
It is also noted that in every instance where the schedule 
does not provide a zero percent evaluation for a Diagnostic 
Code, a noncompensable evaluation shall be assigned when the 
requirements for compensable evaluation are not met.  See 
38 C.F.R. § 4.31

Although it is the usual practice of the Board to remand a 
claim to the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal, in this case, 
the new regulations have not changed the substantive criteria 
directly affecting the veteran's claim.  Therefore, the 
veteran would not be prejudice by the Board proceeding to the 
merits of his claim, and a remand would only result in 
needless delay and impose further burdens on the RO, with no 
benefit to the veteran.  Such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

In August 1985, the veteran submitted his claim for service 
connection for an ear condition.  In an October 1985 rating 
decision, the RO granted service connection for tinnitus.   
In a May 1986 rating decision, the RO assigned a 10 percent 
evaluation for tinnitus and granted service connection for 
serious otitis media with residuals, defective bilateral 
hearing, effective August 1985.  The latter two disorders 
were jointly evaluated as noncompensable and have been 
confirmed and continued to the present.

The current claim for compensable evaluations for otitis 
media and bilateral hearing loss was received in January 
1998.  At two VA examinations in April 1998, the veteran 
complained of hearing loss, tinnitus, and difficulty 
understanding conversational speech in noisy or multi-speaker 
situations.  The veteran reported exposure to machine gun 
fire and jet engine noise with use of hearing protection 
while in the service, but denied occupational or recreational 
noise exposure.  A physical examination showed the nose, ear 
canals and eardrums to be clear and the throat normal.  The 
right and left ears were positive on the Rinne test.  Sound 
was not heard at the loudest turning fork vibration on the 
Weber test.  

Upon audiometric evaluation, puretone testing indicated a 
high degree of inconsistency and strong evidence of 
pseudohypoacusis.  The examiner reported that organic 
thresholds could not be established and, therefore, were 
inadequate for rating purposes and that voluntary thresholds 
are wholly invalid.  Because of the veteran's failure to 
cooperate with the testing, speech recognition tests could 
not be obtained, but the examiner noted that speech reception 
thresholds were obtained at 25 decibels HL and 20 decibels HL 
in the right and left ears, respectively, but that these 
findings were wholly inconsistent with voluntary puretone 
thresholds.  Peak compensated static acoustic susceptance 
values were normal at 226 Hz.  Dynamic acoustic susceptance 
patterns were not consistent with healed tympanic membrane 
perforations or active middle-ear disease; middle-ear volumes 
and pressures were normal; and acoustic reflexes were 
entirely normal.  Transient otoacoustic emissions were 
extremely robust in both ears and the examiner noted that 
emissions of these magnitudes could only be obtained when 
cochlear and middle-ear functions are normal.  The examiner 
concluded that these results are objective evidence that no 
hearing loss or middle-ear disease existed, indicating strong 
evidence of pseudohypoacusis.  Moreover, the audiological 
findings did not indicate the presence of an ear or hearing 
problem that warranted medical follow-up or a condition, 
which if treated, might change hearing thresholds.  According 
to the examiner, the veteran's failure to cooperate with 
testing precluded any diagnosis and the examiner indicated 
that the veteran should not be recalled for additional 
testing unless the veteran was willing to cooperate fully.  

In his Substantive Appeal, the veteran explained that the 
technician jammed an instrument into his ear so hard that he 
began to cry and that he argued with the technician and told 
them that he would never come back.  


A.  Otitis Media

The medical evidence of record does not support a finding 
that there is a suppurative process present in either ear, 
nor are aural polyps shown.  The evidence also does not 
disclose the presence of any complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull which might call for a separate evaluation.  In the 
last two VA examinations of the veteran's ears, May 1988 and 
April 1998, no otitis media was noted.  The May 1988 
indicated that the external ears, ear canals and tympanic 
membranes were normal.  Similarly, the April 1998 examination 
showed the nose, ear canals and eardrums to be clear and the 
throat normal. 

In the absence of medical evidence of suppuration or aural 
polyps associated with the veteran's otitis media, or 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull there is no basis for 
assignment of a compensable evaluation under Diagnostic Code 
6200.  Therefore, the preponderance of the evidence is 
against a compensable evaluation for otitis media under 
Diagnostic Code 6200.


B.  Bilateral Hearing Loss

Service connection for hearing loss was established by a 
rating decision in May 1986 and a noncompensable evaluation 
was assigned.  On the last audiometric evaluation with 
consistent findings conducted in May 1988, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
30
25
25
28
LEFT
25
25
25
30
26

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 percent in the left ear.  

These findings result in a corresponding designation of Level 
I hearing acuity in both ears.  Consistent with these 
findings, the RO continued the assignment of a noncompensable 
disability evaluation, which the veteran now contends is 
insufficient.  Diagnostic Code 6100 (1998 & 1999).

In the April 1998 audiometric evaluation, puretone testing 
indicated a high degree of inconsistency and strong evidence 
of pseudohypoacusis.  The examiner reported that organic 
thresholds could not be established and, therefore, were 
inadequate for rating purposes and that voluntary thresholds 
are wholly invalid.  Because of the veteran's failure to 
cooperate with the testing, speech recognition tests could 
not be obtained, but the examiner noted that speech reception 
thresholds were obtained at 25 decibels HL and 20 decibels HL 
in the right and left ears, respectively, but that these 
findings were wholly inconsistent with voluntary puretone 
thresholds.  Peak compensated static acoustic susceptance 
values were normal at 226 Hz.  Dynamic acoustic susceptance 
patterns were not consistent with healed tympanic membrane 
perforations or active middle-ear disease; middle-ear volumes 
and pressures were normal.  Acoustic reflexes were entirely 
normal.  Transient otoacoustic emissions were extremely 
robust in both ears and the examiner noted that emissions of 
these magnitudes could only be obtained when cochlear and 
middle-ear functions are normal.  

The examiner concluded that these results are objective 
evidence that no hearing loss or middle-ear disease existed, 
indicating strong evidence of pseudohypoacusis.  Moreover, 
the audiological findings did not indicate the presence of an 
ear or hearing problem that warranted medical follow-up or a 
condition, which if treated, might change hearing thresholds.  
According to the examiner, the veteran's failure to cooperate 
with testing precluded any diagnosis.  As such, there are no 
recent clinical findings with which to evaluate the current 
severity of the veteran's hearing loss.

The Board is aware of the veteran's contentions concerning 
his difficulty hearing and with the conduct of the 
audiometric examiner. However, when the claimant fails to 
cooperate in the development of the record where his 
cooperation is required, the Board finds that the VA has no 
further obligation under the duty to assist to plead again 
with the claimant to do that which he failed to do when first 
asked.  See Evans v. West, 12 Vet. App. 22 (1998); see also 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board would 
also note that after the veteran's VA examination he 
indicated in his Substantive Appeal that " I would never 
come back."  While this is unfortunate, the veteran is 
advised that provided it is adequate for rating purposes he 
may submit private medical records to support his claim for 
increased evaluations.  See 38 C.F.R. § 3.326.

In the absence of valid testing and in light of the veteran's 
failure to cooperate, the examiner's findings that the 
results were objective evidence of no hearing loss, and the 
last consistent audiometric evaluation indicating that 
hearing was Level I in both ears, the Board finds that a 
noncompensable evaluation for hearing loss should be 
continued.  Under Diagnostic Code 6100, both old and new, a 
noncompensable evaluation is assigned where hearing is at 
Level I for one ear and Level I for the other.  The 
requirements of 38 C.F.R. § 4.85 set out the numeric levels 
of impairment required for each disability rating and those 
requirements are mandatory.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation and the benefit 
of the doubt doctrine is inapplicable.


C.  Extraschedular Evaluations

An extraschedular evaluation may be warranted if the 
application of the regular schedular standards is found to be 
inadequate to evaluate a veteran's disability.  38 C.F.R. 
§ 3.321(b).  Because the evaluation of the veteran's hearing 
loss is based on a mechanical application of audiological 
findings to the tables contained in 38 C.F.R. § 4.85 (1998) 
or 38 C.F.R. § 4.87 (1999), consideration of extraschedular 
factors in connection with the increased rating claim for 
that disability does not appear appropriate.  However, even 
assuming that such consideration was appropriate, the Board 
finds that the criteria for the assignment of an 
extraschedular evaluation for either his bilateral hearing 
loss or otitis media have not been met.  The record before 
the Board does not contain evidence of "exceptional or 
unusual" circumstances that would preclude the use of the 
regular rating schedule for either disability.  Although the 
veteran alleges that his ear conditions have affected his 
ability to maintain employment, he has offered no evidence in 
support of his contention with regard to his otitis media or 
bilateral hearing loss.  Moreover, neither disability has 
required treatment or any recent hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

A compensable evaluation for otitis media is denied.

A compensable evaluation for a bilateral hearing loss is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

